DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “actuation arrangement” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Diggs, US 5,653,198.

Regarding Claim 1
Diggs discloses a dual body rocker arm (10) for controlling a valve (12) of a cylinder of an internal combustion engine (11), the dual body rocker arm (10) comprising: a first body (15); a second body (36); and a latching arrangement (78) moveable to latch and unlatch the first body (15) and the second body (36) (Diggs, Column 3, Lines 45-50, Figure 2), the latching arrangement (78) comprising: a latch pin (80, 88) moveable between a first position in which the latch pin latches the first body (15) and the second body (36) together and a second position in which the first body (15) and the second body (36) are un-latched (Diggs, Column 4, Lines 21-60, Figures 3 and 4); and a lever (110) mounted for pivotal motion relative to the first body (15), a first end (112) of the lever (110) contacting the latch pin (80, 88), and a second end (111) of the lever (110) configured to contact an actuation arrangement (100, 102, 108, 114); wherein, in use, when the actuation arrangement (100, 102, 108, 114) exerts a force on the second end (111) of the lever (110), the lever (110) is configured to pivot such that the first end (112) exerts a force on the latch pin (80, 88), thereby to move the latch pin (80, 88) from the first position (latched) to the second position (unlatched) (Diggs, Column 4, Lines 35-44, Figures 3 and 4). 
[The structure of the actuation arrangement (100, 102, 108) of Diggs is equivalent to the structure of the actuation arrangement (100) as outlined in the specification, as the actuation arrangement (100, 102, 108, 114) comprises an actuation source (102), a torsion spring (114), and an actuation transmission arrangement (shaft, 108) which work together to transmit movement to the latching arrangement (78) as is the function of the actuation arrangement of the Application. Therefore the actuation arrangement of the Application and the actuation arrangement of Diggs are equivalents.]

Regarding Claim 5


Regarding Claim 7
Diggs discloses the system as rejected in Claim 1 above. Diggs further discloses that the dual body rocker arm (10) is configured for cylinder deactivation (Diggs, Column 2, Lines 28-41 and Column 4, Lines 35-44). 

Regarding Claim 8
Diggs discloses the system as rejected in Claims 1 and 7 above. Diggs further discloses that the dual body rocker arm (10) provides cylinder deactivation when the latch pin is in the second position (unlatched) (Diggs, Column 2, Lines 28-41 and Column 4, Lines 35-44).

Regarding Claim 9
Diggs discloses a valve train assembly of an internal combustion engine (11), comprising: the dual body rocker arm (10) according to claim 1; and the actuation arrangement (100, 102, 108, 114) (Diggs, Column 2, Lines 28-41).

Regarding Claim 11
Diggs discloses the system as rejected in Claim 9 above. Diggs further discloses that the actuation arrangement (100, 102, 108, 114) comprises an actuator comprising a solenoid (102) and a . 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs, US 5,653,198, in view of Church, US 2012/0037107.

	Regarding Claim 6
	Diggs discloses the system as rejected in Claim 1 above. Diggs further discloses that the latching arrangement (78) comprising a biasing element (97) configured to bias the latch pin (80, 88) towards an unlocked position. However, Diggs does not disclose that the latching arrangement comprises a biasing element configured to bias the latch pin towards the first position (latched position). 
	Church teaches a dual body rocker arm (100) comprising a latching arrangement comprising a biasing element (204) configured to bias a latch pin (202) towards a latched position (first position) (Church, [0021]). 
	One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Diggs such that the latching arrangement is configured to bias the latch pin towards the first position (latched position), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs, US 5,653,198, in view of Raimondi, GB 2526554 A.

Regarding Claim 10
Diggs discloses the system as rejected in Claim 9 above. Diggs further discloses that the actuation arrangement (100, 102, 108, 114) comprises a shaft (108) rotatable by an actuation source (102), wherein the shaft (108) is configured to control the latching arrangement (Diggs, Column 4, Lines 21-34). 
However, Diggs does not disclose that the shaft comprises a cam that is configured to control the latching arrangement. Raimondi teaches an actuation apparatus for actuating a switchable rocker arm (6) comprising a compliance spring (32) which is actuated by a cam (14) driven by a shaft (16) (Raimondi, Figures 1 and 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Diggs such that the lever is actuated by a cam driven by the shaft, as it would be a simple substitution of one known element (shaft of Diggs) for another (shaft with cam of Raimondi) to obtain predictable results (to actuate the lever of Diggs). 

Allowable Subject Matter
10.	Claims 12 and 13 are allowed.

11.	The following is an examiner’s statement of reasons for allowance: 
In the dual body rocker arm of claim 12, the inclusion of: 


In the dual body rocker arm of claim 13, the inclusion of:
	“wherein the dual body rocker arm comprises a torsional biasing device supported by the first body and arranged to bias the second body relative to the first body, and wherein the lever is mounted on a portion of the torsional biasing device for pivotal motion relative to the first body” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
12.	Applicant’s arguments, see page 5, filed 09/10/2020, with respect to the objection of claims 1, 4-5 and 8 have been fully considered and are persuasive.  The objection to claims 1, 4-5, and 8 has been withdrawn. 
Applicant's arguments, see pages 5-8, filed 09/10/2020, with respect to the rejection of claims 1, 5, 7-9, and 11 have been fully considered but they are not persuasive. The Applicant argues that Diggs fails to teach “wherein, in use, when the actuation arrangement exerts a force on the second end of the lever, the lever is configured to pivot such that the first end of the lever exerts a force on the latch pin, thereby to move the latch pin from the first position to the second position” as required by claim 1, the 
Applicant's arguments, see page 8, filed 09/10/2020, with respect to the rejection of claims 6 and 10 under 35 U.S.C. 103, have been fully considered but they are not persuasive. Claim 1 remains rejected under 35 U.S.C. 102 (see above), and therefore there are no deficiencies that need to be remedied. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746